 


109 HR 1658 IH: American Justice for Americans Citizens Act
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1658 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that the courts interpret the Constitution in the manner that the Framers intended. 
 
 
1.Short titleThis Act may be cited as the American Justice for Americans Citizens Act. 
2.FindingsThe Congress finds the following: 
(1)The Constitution of the United States, Article VI, states that the Constitution shall be the supreme law of the land and that every Senator, Representative, and every executive and judicial officer of the United States and of the several States, shall be bound by oath to faithfully discharge and perform their duties in conformity to the Constitution. 
(2)Although the Framers of the Constitution drew from a wide range of political and legal sources in the drafting of its various provisions, they deliberately designed the Constitution as a unique national instrument to govern the elected and appointed officials of the United States and of the several States and their political subdivisions. 
(3)The Constitution was originally ordained and ratified by the people of the United States so the legislative, executive, and judicial powers of the Federal and State governments would be exercised in accordance with the fixed and enduring principles of the Constitution, as it was ratified by the peoples’ representatives in accordance with Article VII of the Constitution, and as stated more than 200 years ago by Chief Justice of the United States John Marshall in Marbury v. Madison. 
(4)Departing from fidelity to the original constitutional text, the Federal judiciary has increasingly disregarded the will of the American people, transforming constitutional principles that were originally designed by the people to be permanent into a set of evolving standards subject to change by judicial opinion, and thereby undermining the American people’s right to establish a government according to written constitutional provisions ratified by their elected representatives in constitutional convention. 
(5)The Supreme Court of the United States in Atkins v. Virginia and Lawrence v. Texas found individual constitutional rights that are directly contrary to the American common-law tradition when it employed a new technique of interpretation called transjudicialism: the reliance by American judges upon foreign judicial and other legal sources outside of American constitutional law. 
(6)Under this new system of transjudicialism or global law, individual justices of the Supreme Court of the United States have publicly stated they expect American courts to increasingly base their opinions interpreting the Constitution in light of international law or transnational law, thereby amending the Constitution from an expression of We the People of the United States to an expression of the will of judges. 
(7)The American people are rightfully entitled to be governed by the Constitution, not as amended by judges through the process of transjudicialism, but as amended by the process set forth in Article V of the Constitution. 
(8)To the end that the amendment process provided for in Article V of the Constitution is preserved, and that the Federal courts exercise only judicial power as vested in them by the people, Congress has the power under Article I, section 8, clause 18 and Article III, sections 1 and 2, to regulate the Federal courts. 
3.Interpretation of the ConstitutionNeither the Supreme Court of the United States nor any lower Federal court shall, in the purported exercise of judicial power to interpret and apply the Constitution of the United States, employ the constitution, laws, administrative rules, executive orders, directives, policies, or judicial decisions of any international organization or foreign state, except for the English constitutional and common law or other sources of law relied upon by the Framers of the Constitution of the United States. 
 
